Citation Nr: 1227324	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  10-10 297	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia, to include as secondary to service-connected duodenal ulcer (inactive).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1967 to November 1970.

2.  In July 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the denial of service connection for gastroesophageal reflux disease (GERD) with hiatal hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, submitted a July 2012 statement expressing his wish to "withdraw his appeal for service connection for gastroesophageal reflux disease."  This communication satisfies the regulatory requirements for a withdrawal of the issue on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the denial of service connection for gastroesophageal reflux disease (GERD) with hiatal hernia is dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


